Citation Nr: 1017602	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for emphysema/mesothemioma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to 
August 1954.  His DD Form 214 shows that he served in the 
Navy as an aviation mechanic during the Korean War era. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran contends that 
he was exposed to asbestos while in service and that this 
exposure caused his current respiratory problems, claimed as 
emphysema/mesothelioma. 

The Board notes that the only medical records included in the 
claims file are dated in June 2008.  When the Veteran filed 
this claim in May 2008, he indicated that he was treated at 
the VA in Rome, New York and the VAMC in Syracuse, New York 
from 1992 to the present.  The Board notes that these records 
have not been procured.  As the Veteran has identified 
outstanding VA treatment records, an attempt must be made to 
obtain these records.  Additionally, if sufficient medical 
evidence is obtained to show continuity of symptomatology to 
suggest any currently present respiratory condition may be 
related to service, the Veteran must be afforded a VA 
examination for an opinion of etiology.  See 38 C.F.R. § 
3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain VA medical 
records from the VA health care providers 
in Rome, New York, and Syracuse, New 
York, dated from 1992 to the present 
date, if any.  Associate the records, if 
any, with the claims file.  If no records 
are found, a negative response should be 
associated with the claims file and 
communicated to the Veteran. 

2.  If outstanding VA medical records are 
obtained that show complaints or 
treatment for respiratory symptoms, then 
the Veteran should be afforded a VA 
medical examination to obtain an opinion 
of etiology.  The claims file and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination, the examiner must review the 
claims file and annotate the report as to 
whether he or she reviewed the claims 
file.

The examiner is asked to render a medical 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current respiratory 
disorder was caused by or incurred in 
active service, to include as a result of 
asbestos exposure.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  A complete rationale is 
required for all opinions rendered.  The 
opinion should address the particulars of 
this Veteran's service record, medical 
history, and the relevant medical science 
as applicable to this claim.

3.  Following the completion of the 
requested actions, then re-adjudicate the 
Veteran's claim.  If the benefit on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

